Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Hawkins on 8/19/22.

				        Claims
1.	(Currently Amended)  A method comprising:
receiving operating temperature measurements for a memory subsystem, the memory subsystem using a plurality of error correction schemes;
generating a first average temperature using the operating temperature measurements;


applying each error correction scheme of the plurality of error correction schemes in order of priority until successfully correcting errors;
determining that a distribution of the operating temperature measurements does not satisfy a distribution threshold; and
in response to determining that a distribution of the operating temperature measurements do not satisfy a distribution threshold, increasing a priority value of a cross-temperature error correction scheme, wherein increasing the priority value for the cross-temperature error correction scheme results in the memory subsystem utilizing the cross-temperature error correction scheme prior to another error correction scheme that was previously utilized prior to the cross-temperature error correction scheme.
2.	(Original)  The method of claim 1, wherein the operating temperature measurements represent a history of operating temperatures for the memory subsystem and the first average temperature is generated in response to a completion of a number of program-erase cycles.
3-7.	(Canceled).  
8.	(Currently Amended)  A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
receive operating temperature measurements for a memory subsystem, the memory subsystem using a plurality of error correction schemes;
generate a first average temperature using the operating temperature measurements;


apply each error correction scheme of the plurality of error correction schemes in order of priority until successfully correcting errors;
determine that a distribution of the operating temperature measurements does not satisfy a distribution threshold; and
in response to determining that a distribution of the operating temperature measurements do not satisfy a distribution threshold, increase a priority value of a cross-temperature error correction scheme wherein increasing the priority value for the cross-temperature error correction scheme results in the memory subsystem utilizing the cross-temperature error correction scheme prior to another error correction scheme that was previously utilized prior to the cross-temperature error correction scheme.
.
9.	(Original)  The non-transitory computer-readable storage medium of claim 8, wherein the operating temperature measurements represent a history of operating temperatures for the memory subsystem and the first average temperature is generated in response to a completion of a number of program-erase cycles.
10-14.	(Canceled).
15.	(Currently Amended)  A system comprising:
a memory component; and
a processing device, operatively coupled with the memory component, to:
receive operating temperature measurements for the memory component, the memory component using a plurality of error correction schemes;
generate a first average temperature using the operating temperature measurements in response to a completion of a number of program-erase cycles;

 
apply each error correction scheme of the plurality of error correction schemes in order of priority until successfully correcting errors;
compare a distribution of the operating temperature measurements to a distribution threshold; and
in response to comparing the distribution of the operating temperature measurements to the distribution threshold, adjust a priority of a cross-temperature error correction scheme, wherein adjusting the priority for the cross-temperature error correction scheme results in the memory component utilizing the cross-temperature error correction scheme prior to another error correction scheme that was previously utilized prior to the cross-temperature error correction scheme.
16.	(Currently Amended)  The system of claim 15, wherein the operating temperature measurements represent a history of operating temperatures for the system
17-20. 	(Canceled). 
21.	(Previously Presented)  The method of claim 1, further comprising: 
in response to determining that a subsequent distribution of the operating temperature measurements does not satisfy the distribution threshold, determining that the cross-temperature error correction scheme is at a maximum priority; and 
in response to determining that the cross-temperature error correction scheme is at the maximum priority, forgoing an additional increase in priority of the cross-temperature error correction scheme. 
22.	(Previously Presented)  The method of claim 1, further comprising determining that a trigger event for generating an average temperature has been satisfied prior to generating the first average temperature. 
23.	(Previously Presented)  The method of claim 1, further comprising:
determining that a trigger event for generating an average temperature has not been satisfied; and
receiving additional operating temperature measurements for a memory subsystem. 
24.	(Previously Presented)  The method of claim 1, further comprising: 
receiving additional operating temperature measurements for the memory subsystem;
determining that an additional distribution of the additional operating temperature measurements satisfy a distribution threshold; and
in response to determining that a distribution of the operating temperature measurements satisfy the distribution threshold, decreasing a priority value of a cross-temperature error correction scheme.
25.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to:
in response to determining that a subsequent distribution of the operating temperature measurements does not satisfy the distribution threshold, determine that the cross-temperature error correction scheme is at a maximum priority; and 
in response to determining that the cross-temperature error correction scheme is at the maximum priority, forgo an additional increase in priority of the cross-temperature error correction scheme. 
26.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to determine that a trigger event for generating an average temperature has been satisfied prior to generating the first average temperature. 
27.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to:
determine that a trigger event for generating an average temperature has not been satisfied; and
receive additional operating temperature measurements for a memory subsystem. 
28.	(Previously Presented)  The system of claim 15, wherein the processing device is further to:
in response to determining that a subsequent distribution of the operating temperature measurements does not satisfy the distribution threshold, determine that the cross-temperature error correction scheme is at a maximum priority; and 
in response to determining that the cross-temperature error correction scheme is at the maximum priority, forgo an additional increase in priority of the cross-temperature error correction scheme. 
29.	(Previously Presented)  The system of claim 15, wherein the processing device is further to determine that a trigger event for generating an average temperature has been satisfied prior to generating the first average temperature. 
30.	(Previously Presented)  The system of claim 15, wherein the processing device is further to:
determine that a trigger event for generating an average temperature has not been satisfied; and
receiving additional operating temperature measurements for a memory subsystem. 


        				      Allowability
Claims 1-2, 8-9, 15-16 and 21-30 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Lin et al. – U.S. Pub. No. 20090371402) teaches: reading data from a semiconductor memory and once an ECC error or bit error is detected, the one or more bit errors may be corrected by performing sensing passes with different sensing times, and then further generating possible data patterns by assigning data states according to the amount of threshold voltage shifting. Further, the possible data patterns may be supplied to an ECC engine, in order to identify the correct data pattern.
However, when read as a whole, the prior art does not teach: applying each error
correction scheme of the plurality of error correction schemes in order of priority until 
successfully correcting errors; determining that a distribution of the operating temperature measurements does not satisfy a distribution threshold; and in response to determining that a distribution of the operating temperature measurements do not satisfy a distribution threshold, increasing a priority value of a cross-temperature error correction scheme, wherein increasing the priority value for the cross-temperature error correction scheme results in the memory subsystem utilizing the cross-temperature error correction scheme prior to another error correction scheme that was previously utilized prior to the cross-temperature error correction scheme.

     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                        CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
             EA
           8/26/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112